Citation Nr: 1622299	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-34 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bronchitis. 

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for bilateral hearing loss disability.

4. Entitlement to service connection for missing teeth.

5. Entitlement to service connection for the residuals of a nasal fracture, to include a deviated septum.

6. Entitlement to service connection for obstructive sleep apnea, to include as secondary to a nasal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1972 until July 1980.

These matters come before the Board of Veterans' Appeals (Board) from a decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In February 2016, a formal Board hearing was held via video conference before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issues of entitlement to service connection for the residuals of a nasal fracture, to include a deviated septum and entitlement to service connection for obstructive sleep apnea, to include as secondary to a nasal fracture is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2016, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of entitlement to service connection for bronchitis.

2. In February 2016, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of entitlement to service connection for headaches.

3. In February 2016, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of entitlement to service connection for bilateral hearing loss disability.

4. In February 2016, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of entitlement to service connection for missing teeth.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals for the issue of entitlement to service connection for bronchitis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeals for the issue of entitlement to service connection for headaches have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for withdrawal of the appeals for the issue of entitlement to service connection for bilateral hearing loss disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4. The criteria for withdrawal of the appeals for the issue of entitlement to service connection for missing teeth have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, in a February 2016 statement in support of claim, the Veteran specifically indicated he wishes to withdraw his appeal as to the issues of entitlement to service connection for bronchitis, headaches, bilateral hearing loss disability, and missing teeth. There remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the above issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for bronchitis is dismissed.

The appeal as to the issue of entitlement to service connection for headaches is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss disability is dismissed.

The appeal as to the issue of entitlement to service connection for missing teeth is dismissed.



REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. The Veteran has averred he has sleep apnea that is related to his military service. Specifically, the Veteran has asserted that while in service he endured a broken nose during a military boxing match. The Veteran also avers that he currently has a deviated septum as a result of the nasal fracture. The claims folder reflects the Veteran has been diagnosed with obstructive sleep apnea. (See March 2016 Sleep Apnea Disability Benefits Questionnaire). 

The March 2016 Sleep Apnea Disability Benefits Questionnaire notes the Veteran with sleep apnea. The examiner further noted that the alleged in-service nasal fracture may have contributed to airway obstruction giving rise to the Veteran's clinical symptoms of sleep apnea. The examiner further opined that the Veteran's sleep apnea is at least likely as not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that the Veteran's history of nasal fracture coincided with the onset of the Veteran's sleep apnea symptoms.

The Board finds the March 2016 Sleep Apnea Disability Benefits Questionnaire to be inadequate.

The mere recitation of a veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality. See LeShore v. Brown, 8 Vet. App. 406 (1996). In addition, medical opinions premised upon an unsubstantiated account of a claimant are of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).

The evidence of record does not reflect that the examiner reviewed the Veteran's claims file. A medical opinion is inadequate if it is not based on consideration of prior medical history and examinations.  Moreover, a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed evaluation of whether direct service connection is warranted. See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

While the March 2016 examiner provided a positive opinion, the opinion itself was based on the Veteran's reported history and his sleep study. The March 2016 Sleep Apnea Disability Benefits Questionnaire notes that the Veteran's claims folder was not reviewed in conjunction with the opinion. The March 2016 examiner's conclusion in regard to the Veteran's sleep apnea is premised on the presumption that the Veteran experienced a nasal fracture during service. While the Veteran has consistently asserted that he broke his nose in service; in-service medical records do not reveal complaints of, or treatment for, a broken nose or sleep related condition. While it is plausible that the Veteran did withstand a nasal fracture during a boxing match, the Board finds that an opinion considering the claims folder as a whole, to include service treatment record, is necessary prior to making a determination on the issues on appeal. 

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his claimed conditions. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects that the Veteran has been diagnosed with sleep apnea. Furthermore, the Veteran contends that his claimed conditions may be associated with an event, injury, or disease during his active military service, specifically a nasal fracture during service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's claimed conditions, the Board finds the current evidence to be insufficient to decide the claims. Therefore, VA medical examinations and medical opinions are required by VA's duty to assist the Veteran in developing evidence to substantiate his claims to service connection for the residuals of a nasal fracture, to include a deviated septum and entitlement to service connection for obstructive sleep apnea, to include as secondary to a nasal fracture.

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his sleep apneas and residuals of a nasal fracture, to include a deviated septum; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for the residuals of a nasal fracture and sleep apnea. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has residuals of a nasal fracture, to include a deviated septum related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs, b.) the Veteran's statements, and c.) March 2016 Sleep Apnea Disability Benefits Questionnaire. 

The clinician is also requested to furnish an opinion as to whether it is at least as likely as not that the Veteran has sleep apnea related to, or aggravated by, his military service, to include secondary to a nasal fracture. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs, b.) the Veteran's statements, and c.) March 2016 Sleep Apnea Disability Benefits Questionnaire.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


